04/05/2022



                                                                                      Case Number: DA 22-0044
 1
 2
 3
 4
 5
 6                           IN THE SUPREME COURT
                            OF THE STATE OF MONTANA
 7
                          SUPREME COURT CAUSE NO. DA 22-0044
 8
 9   IN RE THE MARRIAGE OF              )
                                        )
10   KALYN MARIE BRIGGS,                )
                                        )
11                 Petitioner/Appellee, )             ORDER GRANTING
                                        )             WITHDRAWAL OF COUNSEL
12       and                            )
                                        )
13   EDWARD LaMONT BRIGGS, SR.,         )
                                        )
14            Respondent/Appellant.     )
15
16          Upon the Motion of Daniel Ball and Hendrickson Law Firm, P.C., counsel for
17   Petitioner/Appellee having no objection thereto, and for good cause shown:
18          IT IS HEREBY ORDERED that Daniel Ball and Hendrickson Law Firm, P.C.,
19   are hereby withdrawn as counsel of record for Respondent/Appellant Edward LaMont
20   Briggs, Sr. in the foregoing matter, whose last known address and contact information is
21   5215 SW Admiral Way, Seattle, Washington 98116, phone: 206-399-9678, email:
22   edbriggs@hotmail.com.
23
24   DATED this ____ day of April 2022.
25
                                 By: _________________________________



                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                1                   Chief Justice, Montana Supreme Court
                                                                                  April 5 2022